Opinion
per curiam,
This was a petition by plaintiff for a rehearing of the defendant's appeal from the order of June 7, 1888, in the case of Coleman v. Keels (30 S. C., 614), upon the ground that such appeal had been waived by defendant and dismissed by the clerk before the hearing. The petition was dismissed, the court holding:
1. That such waiver and order of dismissal had not been brought to the attention of this court, and as the papers presented showed such an appeal, it was the duty of the court to consider it.
2. Where both parties appeal in the same case, one docketing of the cause here is sufficient.